Exhibit 10.07

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 1, 2016, by
and between EMMIS OPERATING COMPANY, an Indiana corporation (“Employer”), and
PAUL BRENNER, an Indiana resident (“Executive”).

RECITALS

WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio, magazine and related operations, including Employer’s
TagStation and NextRadio business (together, the “Emmis Group”).

WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

AGREEMENT

1.Employment Status and Duties.  Upon the terms and subject to the conditions
set forth in this Agreement, Employer hereby employs Executive, and Executive
hereby accepts exclusive employment with Employer.  During the Term (as defined
below), Executive shall serve as President – TagStation/NextRadio and/or in such
other positions as may be assigned to Executive by Employer.  Executive shall
have such duties, functions, authority and responsibilities as are commensurate
with such positions.  Executive’s services hereunder shall be performed on an
exclusive, full‑time basis in a professional, diligent and competent manner to
the best of Executive’s abilities.  Executive shall not undertake any outside
employment or business activities without the prior written consent of
Employer.  Executive shall be permitted to serve on the board of charitable or
civic organizations so long as such services: (i) are approved in writing in
advance by Employer; and (ii) do not interfere with Executive’s duties and
obligations under this Agreement.  It is understood and agreed that the location
for the performance of Executive’s duties and services pursuant to this
Agreement shall be the offices designated by Employer in Indianapolis,
Indiana.  If Executive is elected as a member of the Board of Directors of ECC,
he shall serve in such position without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 17.9.   Executive shall also
serve without additional remuneration as a director and/or officer of one (1) or
more of Employer’s subsidiaries or affiliates (including but not limited to the
Broadcaster Traffic Consortium, LLC (“BTC”) if appointed to such position(s) by
Employer and shall be entitled to the benefit of indemnification pursuant to the
terms of Section 17.9.

2.Term.  The term of this Agreement shall be for a three (3) year period
commencing on March 1, 2016 (the “Effective Date”) and continuing through and

1

 

--------------------------------------------------------------------------------

 

including February 28, 2019, unless earlier terminated in accordance with the
provisions set forth in this Agreement (the “Term”).  For purposes of this
Agreement, the term “First Contract Year” shall mean the twelve (12) month
period commencing on the Effective Date; the term “Second Contract Year” shall
mean the twelve (12) month period commencing on the first anniversary of the
Effective Date; and the term “Third Contract Year” shall mean the twelve (12)
month period commencing on the second anniversary of the Effective Date (each, a
“Contract Year”).  

3.Base Salary; Auto Allowance.  Upon the terms and subject to the conditions set
forth in this Agreement, Employer shall pay or cause to be paid to Executive a
base salary at an annualized rate (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for each Contract Year, as set forth below:

 

First Contract Year:

$400,000; provided that Employer shall pay a base salary of ninety-five percent
(95%) of the amount set forth above in calendar 2016 with the understanding that
for all purposes other than bi-weekly salary payments under this Section 3
during calendar 2016, including but not limited to Annual Bonus, severance and
other calculations in this Agreement based upon ‘Base Salary’, references to
Base Salary shall not be subject to such five percent (5%) reduction

 

 

Second Contract Year:

Base Salary for First Contract Year (without the five percent (5%) reduction
referenced above), plus an amount equal to the average percentage merit increase
up to two and one half percent (2.5%), if any, for Employer’s corporate
employees who do not have an employment agreement (the “Corporate Merit
Increase”) for the Second Contract Year

 

 

Third Contract Year:

Base Salary for Second Contract Year, plus the Corporate Merit Increase for the
Third Contract Year

 

 

Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Employer’s policies, subject to
Employer’s right to terminate Executive’s

2

--------------------------------------------------------------------------------

 

employment pursuant to Section 11) or for any period following the expiration or
termination of this Agreement.  In addition, it is understood and agreed that
Employer may, at its sole election, pay up to ten percent (10%) of Executive’s
Base Salary in Shares (as defined below); provided that: (i) the Shares are
registered with the U.S. Securities and Exchange Commission (the “SEC”) on a
then-effective Form S-8 or other applicable registration statement and are
issued without restriction on resale (and further provided that the Shares are
listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy or applicable
federal and state law; and (ii) the percentage of Executive’s Base Salary
payable in Shares shall be consistent with, and the exact number of Shares to be
awarded to Executive shall be determined in the same manner as, that utilized
for other senior management level employees.   

During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.

4.Incentive Compensation.

4.1FY Bonus Amounts.  Upon the terms and subject to the conditions set forth in
this Section 4, for each Contract Year, Executive shall be eligible to receive a
performance bonus (each, an “Annual Bonus”) equal to the greater of:

(i)a discretionary bonus of up to fifty percent (50%) of Executive’s Base Salary
for the Contract Year, the exact amount of which, if any, shall be determined
based upon attainment of certain performance and financial goals as determined
each Contract Year by Employer, in its sole and absolute discretion; or

(iii)an amount equal to (a) 1.0% of NextRadio/TagStation Revenue  up to and
including One Hundred Million Dollars ($100,000,000), and (d) 0.5% of
NextRadio/TagStation Revenue in excess of One Hundred Million Dollars
($100,000,000).  “NextRadio/TagStation Revenue” shall be calculated by Employer
in its sole and absolute discretion using gross revenue actually received by
Employer’s NextRadio, TagStation and related or ancillary businesses, less any
payments to wireless carriers, handset manufacturers or other third parties;
“NextRadio” means the FM radio receiving/listening mobile application developed
by Employer (plus AM radio if developed), which is currently known as NextRadio;
and “TagStation” means Employer’s cloud service for distributing visual and
interactive materials in connection with AM/FM/HD radio or other future digital
radio developments (e.g., DAB/DAB+) broadcasts; which is currently known as
TagStation.

3

--------------------------------------------------------------------------------

 

4.2BTC Bonus.  Executive shall receive a bonus each Contract Year equal to ten
percent (10%) of cash flows actually received by Employer from BTC, with the
amount of such cash flows determined by the Employer in its sole and absolute
discretion.

4.3Equity Grants.  

(i)On or about the first day of the Term, when Employer grants equity incentive
compensation to its senior management-level employees (but in no event later
than ninety (90) days after the first day of the Term), Executive shall be
granted an option (the “Option”) to acquire one hundred fifty thousand (150,000)
shares of Class A Common Stock of ECC (“Shares”), which shall vest on February
28, 2019, and is subject to the terms of this Section 4.3.  

(ii)Within one hundred eighty (180) days after the Effective Date, Executive
shall be granted one hundred thousand (100,000) restricted Shares (“Restricted
Shares”), which shall vest on February 28, 2019 and are subject to the terms of
this Section 4.3.  Upon the vesting of any Restricted Shares, Employer shall
withhold a sufficient number of Shares (not exceeding the minimum number
required to be so withheld unless Executive requests withholding at a higher
rate not to exceed Executive’s estimated total tax liability with respect to
such Shares) to satisfy all federal, state and local withholding requirements.

(iii)The Option granted pursuant to this Section 4.3 shall: (i) have an exercise
price per share equal to the Fair Market Value (“FMV”) of the stock on the date
of grant (as FMV is defined in the applicable Equity Compensation Plan, or any
subsequent equity compensation or similar plan adopted by ECC and generally used
to make equity‑based awards to executive‑level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other senior management‑level employees
of the Emmis Group; (iv) be exercisable for Shares with such restrictive legends
on the certificates in accordance with the Plan and applicable securities laws;
and (v) not be entitled to any voting rights unless and until
exercised.  Employer shall use reasonable efforts to register the Shares subject
to the award on a Form S-8 or other applicable registration statement at such
time as the Shares are issued to Executive.  The Option is intended to satisfy
the regulatory exemption from the application of Section 409A (as defined below)
for certain options for service recipient shares, and it shall be administered
accordingly.  The Restricted Shares shall (i) be granted according to the terms
and subject to the conditions of the Plan; (ii) be evidenced by a written grant
agreement; and (iii) include a restrictive legend, if any, provided for by the
Plan.  

4

--------------------------------------------------------------------------------

 

(iv)The equity grants made pursuant to this Section 4.3 and Section 4.4 (if
any), along with those previously made to Executive, are intended to be
inclusive of all equity grants to Executive during the Term (other than payments
that are permitted under this Agreement to be made in Shares).

4.4TagStation/NextRadio Incentive Stock Bonus. If Employer determines in its
sole and absolute discretion that the free cash flow of Employer’s
TagStation/NextRadio business equals or exceeds Ten Million Dollars
($10,000,000) in any twelve month period during the Term, Employer shall issue
to Executive within ten (10) days after February 28, 2019, five hundred thousand
(500,000) Shares, provided that Employer shall withhold a sufficient number of
Shares (not exceeding the minimum number required to be so withheld unless
Executive requests withholding at a higher rate not to exceed Executive’s
estimated total tax liability with respect to such Shares) to satisfy all
federal, state and local withholding requirements.

4.5Payment of Bonus Amounts.  Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth in Section 4.5; provided that, unless provided otherwise in Sections 4.1,
4.2, 4.4, 9, 10, 11 or 12 of this Agreement, on the final day of the applicable
measuring period for such bonus: (i) this Agreement is in full force and effect
and has not been terminated for any reason (other than due to a material breach
of this Agreement by Employer); and (ii) Executive is fully performing all of
Executive’s material duties and obligations pursuant to this Agreement and is
not in breach of any of the material terms and conditions of this Agreement
(provided that Executive’s failure or inability to perform his duties and
obligations because of his death or incapacity (pursuant to Section 11),
including during leaves of absence, shall not be considered a breach of this
Agreement or non-performance under this provision).  In addition, it is
understood and agreed that Employer may, at its sole election, pay any bonus
amounts earned by Executive pursuant to this Section 4 in cash or Shares;
provided that the Shares evidencing any portion thereof are registered with the
SEC on a then-effective Form S-8 or other applicable registration statement and
are issued without restriction on resale (and further provided that the Shares
are listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy and applicable
federal and state law.  In the event that Employer elects pursuant to this
Section 4 to pay any Annual Bonus amounts in Shares, the percentage of such
bonus amounts payable in Shares shall be consistent with, and the exact number
of Shares to be awarded to Executive shall be determined in the same manner as,
that utilized for other senior management level employees. Any Annual Bonus
amounts earned by Executive pursuant to the terms and conditions of Section 4
shall be paid after the end of the Contract Year for which the bonus is earned
(but in no event later than ninety (90) days after the end of such Contract
Year).  Any and all bonus amounts payable by Employer to Executive pursuant to
this Section 4 shall be subject to applicable

5

--------------------------------------------------------------------------------

 

taxes and withholdings as required by law.   Notwithstanding any other
provisions of this Agreement, any bonus pursuant to Section 4 shall be paid to
Executive by the earlier of the date specified herein or the date that is no
later than two-and-a-half months after the end of either Employer’s or
Executive’s first taxable year (whichever period is longer) in which any such
bonus is no longer subject to a substantial risk of forfeiture for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

5.Expenses; Travel.  Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies applicable to senior management-level
employees.  Executive shall undertake such travel as may be required in the
performance of Executive’s duties pursuant to this Agreement.  Under no
circumstances shall the Employer’s reimbursement for expenses incurred in a
calendar year be made later than the end of the next following calendar year;
provided, however, this requirement shall not alter the Employer’s obligation to
reimburse Executive for eligible expenses on a current basis.

6.Fringe Benefits.  

6.1Vacation and Other Benefits.  Each Contract Year, Executive shall be entitled
to four (4) weeks of paid vacation in accordance with Employer’s applicable
policies and procedures for senior management level employees.  Executive shall
also be eligible to participate in and receive the fringe benefits generally
made available to other senior management level employees of Employer in
accordance with and to the extent that Executive is eligible under the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
that Executive understands that these benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.

6.2Insurance and Estate Planning.  Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of
Executive.  Executive shall be entitled to freely select and change the
beneficiary or beneficiaries under such policy or policies.  Notwithstanding
anything to the contrary contained in this Agreement, Employer’s obligations
under this Section 6.2 are expressly contingent upon Executive providing
required information and taking all necessary actions required of Executive in
order to obtain and maintain the subject services, policy or policies, including
without limitation passing any required physical examinations.  Reimbursements
pursuant to this Section 6.2 with respect to a Contract Year shall be made as
soon as administratively feasible

6

--------------------------------------------------------------------------------

 

after Executive submits the information and documentation required for
reimbursement; provided, however, under no circumstances shall such
reimbursement be paid later than two-and-a-half months after the end of the
calendar year or Employer’s taxable year in which such Contract Year
commenced.  

7.Confidential Information.

7.1Non‑Disclosure.  Executive acknowledges that certain information concerning
the business of the Emmis Group and its members (including but not limited to
trade secrets and other proprietary information) is of a highly confidential
nature, and that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive shall receive and develop proprietary and
confidential information concerning the business of Employer and/or other
members of the Emmis Group which, if known to Employer’s competitors, would
damage Employer, other members of the Emmis Group and their respective
businesses.  Accordingly, Executive hereby agrees that during the Term and
thereafter, Executive shall not divulge or appropriate for Executive’s own use,
or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive.  Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term.  Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.

7.2Work Product.  Executive acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by Executive individually or jointly
with others during the Term by Employer and relating in any way to the business
or contemplated business, research or development of the Emmis Group (regardless
of when or where the Work Product is prepared or whose equipment or other
resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), patents and other intellectual property rights therein
arising in any jurisdiction throughout the world and all related rights of

7

--------------------------------------------------------------------------------

 

priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of Employer.  Executive acknowledges that, by reason of being employed
by Employer at the relevant times, to the extent permitted by law, all of the
Work Product consisting of copyrightable subject matter is “work made for hire”
as defined in 17 U.S.C. § 101 and such copyrights are therefore owned by
Employer.  To the extent that the foregoing does not apply, Executive by these
presents does hereby irrevocably assign to Employer, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  Nothing contained in this Agreement shall be construed to
reduce or limit Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that Employer
would have had in the absence of this Agreement.  During and after his
employment, Executive agrees to reasonably cooperate with Employer to (a) apply
for, obtain, perfect and transfer to Employer the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by Employer.  Executive hereby irrevocably
grants Employer power of attorney to execute and deliver any such documents on
Executive’s behalf in his name and to do all other lawfully permitted acts to
transfer the Work Product to Employer and further the transfer, issuance,
prosecution and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with
Employer’s request (without limiting the rights Employer shall have in such
circumstances by operation of law).  The power of attorney is coupled with an
interest and shall not be affected by Executive’s subsequent
incapacity.  Executive understands that this Agreement does not, and shall not
be construed to, grant Executive any license or right of any nature with respect
to any Work Product or Intellectual Property Rights or any confidential
information, materials, software or other tools made available to him by
Employer or the Emmis Group.

7.3Injunctive Relief.  Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage.  Accordingly, if Executive breaches this Section 7, Employer shall
be entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.

8

--------------------------------------------------------------------------------

 

8.Non‑Interference; Non-Competition; Injunctive Relief.

8.1Non‑Interference.  During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s or any member of the Emmis Group’s
relationship (contractual or otherwise) with any person or entity as to which
Executive engaged, directly or indirectly (or supervised such activity), in any
solicitation, transaction, negotiation, or sales activity (including without
limitation any written offers to provide products or services) or received any
confidential information within the two years immediately preceding the
expiration or termination of the Term.  Without limiting the generality of the
foregoing, Executive specifically agrees that during such time period, neither
Executive nor any entity with which Executive is associated shall solicit, hire
or engage any employee of Employer or any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other business or
entity, or solicit or encourage them to cease their employment with Employer or
such member of the Emmis Group for any reason.

8.2Non‑Competition.  Executive acknowledges the special and unique nature of
Executive’s employment with Employer as a senior management level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1.  Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s competitors following the expiration or termination of the
Term for any reason.  Consequently, during the Term and for a period of
twelve (12) months immediately following the expiration or termination of the
Term for any reason, Executive shall not, within the “Restricted Territory” (as
defined below), directly or indirectly own, manage, operate, control, invest in,
lend to, acquire an interest in, or otherwise engage or participate in (whether
as an employee, independent contractor, consultant, partner, shareholder, joint
venturer, investor, or any other type of participant), or use or permit
Executive’s name to be used in, any business that is engaged in (a) the
terrestrial radio broadcasting business or the city and regional magazine
publishing business, or (b) development of mobile or other applications using
reception of AM, FM or HD radio broadcast signals as a content source, or (c)
the use, development or sale of dynamic pricing software or services (a
“Competitive Business”) if Executive directly or indirectly performs any duties,
responsibilities or functions on behalf of the Competitive Business that (i) are
the same, similar to or inclusive of the duties, responsibilities or functions
Executive performed for the Employer during the Term, or (ii) would benefit from
the use of any confidential information Employee received during the Term.  At
least five (5)

9

--------------------------------------------------------------------------------

 

business days prior to Executive’s commencement of any duties, responsibilities
or functions for a Competitive Business, Executive and the Competitive Business
shall provide Employer with a written notice that describes the duties,
responsibilities and functions to be performed by Executive and certifies that
such duties, responsibilities and functions will comply with the terms and
conditions of this Agreement.  “Restricted Territory”, with respect to
subsection (a) above, shall mean any state or market in which a member of the
Emmis Group owns or operates a radio station or magazine; with respect to
subsection (b) above, shall mean the world, North America, Central America,
South America, Europe, Africa, Asia, Australia or any market in which a member
of the Emmis Group owns or operates a radio station or mobile or other
application using reception of AM, FM or HD radio broadcast signals as a content
source as of the termination date of Executive’s employment with Employer; and
with respect to subsection (c) above, shall mean the world, North America,
Central America, South America, Europe, Africa, Asia, Australia or any market in
which a member of the Emmis Group sells, has within the last two (2) years sold,
or has plans to sell dynamic pricing software or services as of the termination
date of Executive’s employment with Employer.  The parties acknowledge and agree
that Employer’s business is generally located at least within the Restricted
Territory, extends throughout the Restricted Territory and is not limited to any
particular region of the Restricted Territory.   As long as Executive does not
engage in any activity prohibited by this Section 8.2, Executive’s ownership of
less than five percent (5%) of the issued and outstanding stock of any
corporation whose stock is traded on an established securities market shall not
constitute competition with Employer for the purpose of this Section
8.2.  Notwithstanding the foregoing, with Employer’s written consent, which
shall not be unreasonably withheld, Executive may join a commercial enterprise
with multiple divisions or business lines, even if a division or business line
engages in a Competitive Business, if such Competitive Business represents an
insignificant portion of the commercial enterprise’s operations and revenue and
Executive's services are not primarily for the competitive divisions or business
lines.

8.3Injunctive Relief.  Executive acknowledges and agrees that the provisions of
this Section 8 have been specifically negotiated and carefully worded in
recognition of the opportunities which will be afforded to Executive by Employer
by virtue of Executive’s continued association with Employer during the Term,
and the influence that Executive has and will continue to have over Employer’s
employees, customers and suppliers.  Executive further acknowledges that
Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage.  Accordingly, if Executive
breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive relief
(including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security.  Notwithstanding anything to the contrary
contained in this

10

--------------------------------------------------------------------------------

 

Agreement, if Executive violates Section 8.1 or 8.2, and Employer brings legal
action for injunctive or other relief, Employer shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of noninterference set forth therein.  Accordingly, the obligations set
forth in Section 8.1 or 8.2 shall have the duration set forth therein, computed
from the date such relief is granted but reduced by the time expired between the
date the restrictive period began to run and the date of the first violation of
the obligation(s) by Executive.

8.4Construction.  Despite the express agreement herein between the parties, in
the event that any provisions set forth in this Section 8 shall be determined by
any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.

9.Termination of Agreement by Employer for Cause.

9.1Termination.  Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9.  Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have fifteen (15) business days after
receipt of the Preliminary Notice to attempt to cure any acts or omissions
giving rise to Cause, if under Section 9.3(i), and/or to respond to Employer in
writing.  If following the expiration of such fifteen (15) business day period
Employer reaffirms its determination that Executive should be terminated for
Cause, such termination shall be effective upon delivery by Employer to
Executive of a final notice of termination.

9.2Effect of Termination.  In the event of termination for Cause
as provided in Section 9.1 above:

(i)Executive shall have no further obligations or liabilities hereunder except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;

(ii)Employer shall have no further obligations or liabilities hereunder, except
that Employer shall, not later than two (2) weeks after the termination date:

(a)Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains

11

--------------------------------------------------------------------------------

 

unpaid as of the termination date, in a lump-sum cash payment; and

(b)Pay to Executive any bonus amounts which have been earned on or prior to the
termination date pursuant to Section 4, if any, but which are unpaid as of the
termination date, in a lump-sum cash payment.

Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.

9.3Definition of Cause.  For purposes of this Agreement, “Cause” shall be
defined to mean any of the following:  (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death or incapacity, subject to Employer’s
right to terminate Executive’s employment pursuant to Section 11, including
during approved periods of absence, shall not be considered Cause for
termination under this provision), or abide by any applicable policy of
Employer, or Executive’s breach of any material term or condition of this
Agreement, and continuation of such failure, refusal, neglect, or breach after
written notice and the expiration of a fifteen (15) business day cure period;
provided, however, that it is not the parties’ intention that the Employer shall
be required to provide successive such notices, and in the event Employer has
provided Executive with a notice and opportunity to cure pursuant to this
Section 9.3, Employer may terminate this Agreement for a subsequent breach
similar or related to the breach for which notice was previously given or for a
continuing series or pattern of breaches (whether similar or related) without
providing notice and an opportunity to cure; (ii) commission of any felony or
any other crime involving an act of moral turpitude which is harmful to
Employer’s business or reputation; (iii) Executive’s action or omission, or
knowing allowance of actions or omissions, which are in violation of any law or
any of the rules or regulations of the Federal Communications Commission, or
which otherwise jeopardize any of the licenses granted to Employer or any member
of the Emmis Group in connection with the ownership or operation of any radio
station; (iv) theft in any amount; (v) actual or threatened violence against any
individual (in connection with his employment hereunder) or another employee;
(vi) sexual or other prohibited harassment of others that is actionable under
applicable laws; (vii) unauthorized disclosure or use of trade secrets or
proprietary or confidential information, as described more fully in Section 7.1;
(viii) any action which brings Employer or any member of the Emmis Group into
public disrepute, contempt, scandal or ridicule, and which is harmful to
Employer’s business or reputation; (ix) any matter constituting cause or gross
misconduct under applicable laws; and (x) failure to take any and all reasonable

12

--------------------------------------------------------------------------------

 

steps to maintain Executive’s authorization to live and work in the United
States during the Term of this Agreement.

10. Termination by Employer Without Cause or Voluntary Resignation by Executive
for Good Reason.  

10.1Effect of the Termination.  If during the Term Employer Terminates
Executive’s Employment (as defined below) without Cause or Executive Terminates
his Employment for Good Reason (as defined below), then:

(i)Executive shall have no further obligations or liabilities hereunder, except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.

(ii)Employer shall have no further obligations or liabilities to Executive,
except that Employer shall:

 



(a)Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date; and

 

 



(b)Pay to Executive any bonus amounts, if any, which Executive earned prior to
the termination date pursuant to Section 4 but which are unpaid as of the
termination date, in a lump-sum cash payment within two (2) weeks of the
termination date; and

 

(c)Pay to Executive an amount equal to the Base Salary then in effect, subject
to any applicable tax withholding and deductions as required by law, in a
lump-sum cash payment within two (2) weeks after the effective date of the
general release referenced at the end of this Section 10.1; and

 

(d)Pay to Executive an additional amount equal to the greater of (A) Executive’s
Annual Bonus opportunity under Section 4.1(i) for the Contract Year in which the
termination occurs, or (B) the amount Executive would have earned under Section
4.1(ii) for the Contract Year in which the termination occurs had such Contract
Year ended on the termination date, in either case, payable in a lump-sum cash
payment within two (2) weeks after the effective date of the general release
referenced at the end of this Section 10.1; and

 

(e)Pay to Executive an additional amount equal to the amount Executive would
have earned under Section 4.2 for the Contract Year in which the termination
occurs had such Contract Year ended on the termination date, in either case,
payable in a

13

--------------------------------------------------------------------------------

 

lump-sum cash payment within two (2) weeks after the effective date of the
general release referenced at the end of this Section 10.1; and

 

(f)Pay or reimburse Executive for a period of up to one (1) year any medical,
dental or vision insurance premiums (up to the amount that Employer is paying on
behalf of Executive and his eligible dependents immediately prior to the date of
termination, e.g., the employer-paid premium) for the continuation of such
health coverage for Executive and Executive’s dependents pursuant to the
provisions of COBRA or applicable state law.  If Executive becomes eligible to
participate in any other group insurance program of another employer and elects
coverage thereunder, these payments shall cease at that time; and

 

(g)Accelerate in full the vesting of any equity granted to Executive prior to
the termination date within two (2) weeks after the effective date of the
general release referenced at the end of this Section 10.1.

Each of the payments set forth in this Section 10.1(ii) shall be subject to any
applicable tax withholding and deductions as required by law.  As a material
condition upon which Executive shall be entitled to receive the payments
outlined in this Section 10.1(ii) (other than subsections (a) and (b) to which
Executive shall be entitled without executing a general release), and as an
inducement to Employer’s agreement to make such payments, Executive agrees to
execute a general release in a form reasonably acceptable to Employer upon the
termination of Executive’s employment.

 

10.2Definition of Termination of Employment.  For purposes of this Agreement,
when capitalized, “Terminates Employment,” “Termination of Employment,” or any
variation of that term means a separation from service within the meaning of
Section 409A (defined below).  If Executive’s employment terminates but does not
qualify as a separation from service under Section 409A, then Executive shall
become entitled to receive the severance pay and benefits set forth in this
Agreement at such time as he incurs a separation from service.

10.3Definition of Good Reason.  For purposes of this Section 10, the term “Good
Reason” shall be defined to mean, without Executive’s written consent: (i) a
reduction by Employer in Executive’s Base Salary or target Annual Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
the Employer’s principal executive offices at the time of this Agreement, except
for required travel on business of the Employer to the extent substantially
consistent with Executive’s business travel obligations, or (iii) a material
breach of the terms

14

--------------------------------------------------------------------------------

 

of this Agreement by Employer; provided that Executive has given Employer notice
of such breach within thirty (30) days of the initial occurrence of the event
that is alleged to constitute Good Reason, such breach remains uncured in the
thirty (30) day period after such notice, and Executive terminates his
employment no later than ten (10) days after the cure period has
expired.  Employer shall not take any position that a resignation by Executive
for Good Reason fails to constitute on involuntary separation from service for
purposes of Section 409A.

10.4Non-Renewal of Agreement.  Employer’s non-renewal of this Agreement, and/or
failure to offer Executive continued employment following the expiration of the
Term shall not be deemed a termination without Cause and shall be subject to
Section 13.

11.Termination of Agreement by Employer for Incapacity.

11.1Termination.  If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer, in each case, consistent with state and/or federal law),
Employer shall continue to compensate Executive under the terms of this
Agreement without diminution and otherwise without regard to such incapacity or
nonperformance of duties until Executive has been incapacitated for a cumulative
period of ninety (90) days in any one hundred eighty (180) consecutive day
period, at which time Employer may, in its sole discretion, elect to terminate
Executive’s employment, subject to state and/or federal law.  The date that
Executive’s employment terminates pursuant to this Section 11 is referred to
herein as the “Incapacity Termination Date.”

11.2Obligations after Termination.  Executive shall have no further obligations
or liabilities hereunder after an Incapacity Termination Date except Executive’s
obligations under Sections 7 and 8, which shall survive the termination or
expiration of this Agreement.  After an Incapacity Termination Date, Employer
shall have no further obligations or liabilities hereunder except that Employer
shall, not later than two (2) weeks after an Incapacity Termination Date, pay to
Executive those amounts described in Section 9.2(ii); provided, however, that in
the event an Incapacity Termination Date occurs at least six (6) months after
the commencement of a Contract Year during the Term, Employer shall pay to
Executive a pro-rated portion of the Annual Bonus for the Contract Year during
which the Incapacity Termination Date occurs, such amount to be determined in
the sole discretion of Employer.  Additionally, Employer shall comply with the
provisions of COBRA and the provisions of any Employer benefit plans in which
Executive or Executive’s eligible dependents or beneficiaries are participating
at the time of termination.  Nothing in this Section 11 shall affect the amount
of any benefits which may be payable to Executive under any insurance plan or
policy maintained by Employer or Executive or pursuant to any Employer company
practice, plan or program applicable to other executive-level employees of the
Emmis Group.

15

--------------------------------------------------------------------------------

 

12.Death of Executive.  This Agreement shall terminate immediately upon
Executive’s death.  In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Section
9.2(ii).  Additionally, Employer shall comply with the provisions of COBRA and
the provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.  In the event that Executive dies after termination of this
Agreement pursuant to Sections 9, 10 or 11, all amounts required to be paid by
Employer prior to Executive’s death in connection with such termination that
remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary.  Nothing in this Section 12 shall affect the
amount of any benefits which may be payable to Executive under any insurance
plan or policy maintained by Employer or Executive or pursuant to any Employer
company practice, plan or program applicable to other executive-level employees
of the Emmis Group.

13.Severance.  Subject to the conditions set forth in this Section 13, in the
event that Employer does not offer Executive employment upon expiration of the
Term on terms substantially similar to those contained herein (which shall
include without limitation a Base Salary that is at least ninety-five percent
(95%) of the Base Salary in effect at expiration of the Term) and Executive’s
employment is terminated by Executive or Employer within ninety (90) days after
expiration of the Term, Employer shall make a lump-sum severance payment to
Executive in an amount equal to one year of Executive’s final Base Salary under
this Agreement, subject to applicable taxes and withholdings (the “Severance
Payment”) not later than two weeks after the effective date of the general
release referenced below in this Section 13.  As a material condition upon which
Executive shall be entitled to receive the Severance Payment, and as an
inducement to Employer’s agreement to pay Executive the Severance Payment,
Executive agrees to execute a general release in a form reasonably acceptable to
Employer upon the termination of Executive’s employment.  Executive shall not be
entitled to any additional severance compensation upon the expiration of this
Agreement other than the Severance Payment. Executive shall not be entitled to
the Severance Payment for any reason other than as set forth in this Section
13.  

14.Application of Internal Revenue Code Section 409A.  Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder and any state law of similar effect (collectively “Section
409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.  

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation

16

--------------------------------------------------------------------------------

 

Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is intended that
payments of the Severance Benefits set forth in this Agreement satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9).  However, if Employer (or, if applicable, the successor entity
thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of Employer or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section
409A.  Employer shall use commercially reasonable efforts to comply with Section
409A with respect to payments of benefits hereunder.

 

15.Adjustments for Changes in Capitalization of Employer.  In the event of any
change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Option awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by
Employer in its sole and absolute discretion and, if applicable, in accordance
with the terms of the Plan, and the option agreement evidencing the grant of the
Option.  The determination of the Employer shall be conclusive and binding.  All
adjustments pursuant to this Section 15 shall be made in a manner that does not
result in taxation to the Executive under Section 409A.

16.Notices.  All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be made in writing and shall be deemed
to have been made as of: (a) the date that is the next date upon which an
overnight delivery service (Federal Express, UPS or equivalent only) will make
such delivery, if sent via such overnight delivery service, postage prepaid, (b)
the date such delivery is made, if delivered in person to the notice party
specified below, or (c) the date such delivery is made, if delivered via
email.   Such notice shall be delivered as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):

(i)If to Employer:

17

--------------------------------------------------------------------------------

 

 

Emmis Operating Company

40 Monument Circle, Suite 700 

Indianapolis, Indiana 46204

Attn: Jeffrey H. Smulyan

Email: Jeff@emmis.com

 

With a copy to:

Emmis Operating Company

40 Monument Circle, Suite 700 

Indianapolis, Indiana 46204 

Attn: Legal Department

Email:  legal@emmis.com

 

(ii)If to Executive, to Executive at Executive’s address in the personnel
records of Employer.

17.Miscellaneous.

17.1Governing Law; Venue.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.  Any action to enforce, challenge or construe
the terms or making of this Agreement or to recover for its breach shall be
litigated exclusively in a state court located in Marion County, Indiana, except
that the Employer may elect, at its sole and absolute discretion, to litigate
the action in the county or state where any breach by Executive occurred or
where Executive can be found.  Executive acknowledges and agrees that this venue
provision is an essential provision of this Agreement and Executive hereby
waives any defense thereto, including but not limited to, lack of personal
jurisdiction, improper or wrong venue, or inconvenience.

17.2Captions.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any of the
terms and conditions of this Agreement.

17.3Entire Agreement.  As of the Effective Date, this Agreement shall supersede
and replace, in all respects, the Employment Agreement between the parties
effective March 1, 2013 and such agreement shall be of no further force or
effect.   For purposes of the preceding sentence, any change in control,
restricted stock, option and other benefits-related agreement shall not
constitute a “prior employment agreement.”

17.4Assignment.  This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 17.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable

18

--------------------------------------------------------------------------------

 

hereunder to Executive’s estate.  Employer may assign all or any portion of its
rights and obligations hereunder to any other member of the Emmis Group or to
any successor or assignee of Employer pursuant to a reorganization,
recapitalization, merger, consolidation, sale of substantially all of the assets
or stock of Employer, or otherwise.

17.5Amendments; Waivers.  Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer.  Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder.  The failure of a party at
any time to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce such provision.  No
waiver by a party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach or a waiver of the breach of any other term or covenant contained in this
Agreement.  

17.6Beneficiaries.  Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer.  Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).

17.7Change in Fiscal Year.  If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.

17.8Executive’s Warranty and Indemnity.  Executive hereby represents and
warrants that Executive:  (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement.  Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and

19

--------------------------------------------------------------------------------

 

claims, arising from, in connection with, or in any way related to, Executive’s
breach of any of the representations or warranties contained in this Section
17.8.

17.9Indemnification.  Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By‑Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law and the
Director and Officer Indemnification Agreement executed by Executive and ECC
dated December 15, 2011.  Additionally, Employer shall cause Executive to be
indemnified in accordance with Chapter 37 of the Indiana Business Corporation
Law (the “IBCL”), as the same may be amended from time to time during the Term,
to the fullest extent permitted by the IBCL as required to make Executive whole
in connection with any indemnifiable loss, cost or expense incurred in
Executive’s performance of Executive’s duties and obligations pursuant to this
Agreement.  Employer shall also maintain during the Term, and for a commercially
reasonable period after the Term, an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount.  It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.

17.10Change in Control.    In the event of a “Change in Control,” the rights and
obligations of Executive and Employer shall be set forth in the separate Change
in Control Agreement executed by the parties, effective as of the date of this
Agreement (the “CIC Agreement”).  “Change in Control” shall have the meaning
ascribed to it in the CIC Agreement.

17.11Survival.  The provisions of this Agreement shall survive the termination
or expiration of this Agreement to the extent necessary in order to effectuate
the intent of the parties hereunder, including without limitation Sections 7, 8,
9, 10, 11, 12, 13, 14, 16 and 17.

[Signatures on Following Page]

20

--------------------------------------------------------------------------------

Exhibit 10.07

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

EMMIS OPERATING COMPANY

(“Employer)

 

 

By:

/s/ Jeffrey H. Smulyan

 

Jeffrey H. Smulyan

Chief Executive Officer

 

 

PAUL BRENNER

(“Executive”)

 

 

 

/s/ Paul Brenner

 

Paul Brenner

 

21

 